 Case: 4:20-cv-00655-RLW Doc. #: 41 Filed: 06/10/20 Page: 1 of 5 PageID #: 802



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ST. LOUIS COUNTY, MISSOURI,                      )
                                                 )
       Plaintiff,                                )      Cause No. 4:20-CV-655 RLW
                                                 )
v.                                               )
                                                 )
HOUSE OF PAIN GYM SERVICES, LLC,                 )
et al.,                                          )
                                                 )
       Defendants.                               )

        JOINT MOTION TO DISSOLVE TEMPORARY RESTRAINING ORDER
                      AND TO DISMISS CASE AS MOOT

       COME NOW, Plaintiff St. Louis County, Missouri (“Plaintiff”) and Defendants House of

Pain Gym Services, LLC and F Four, LLC (together, “Defendants”) (Plaintiff and Defendants

collectively, the “Parties”), by and through their respective undersigned counsel, and respectfully

move the Court pursuant to Federal Rule of Civil Procedure 65(b)(4) to, effective at 12:00 a.m. on

June 15, 2020, vacate and dissolve the Temporary Restraining Order entered on May 22, 2020 and

thereafter extended by consent of the Parties, and to dismiss this action at such time as moot. In

support of this Motion, the Parties state as follows:

       1.      On May 22, 2020, the Court entered a Temporary Restraining Order (the “TRO”),

as well as a schedule for briefing and a hearing on Plaintiff’s forthcoming Motion for Preliminary

Injunction. (ECF No. 38.)

       2.      On May 26, 2020, the Parties filed a Joint Motion (the Parties’ “Joint Motion”) to

modify the briefing and hearing schedule on Plaintiff’s forthcoming Motion for Preliminary

Injunction and to extend the TRO until June 26, 2020, unless otherwise mutually agreed to by the

parties or altered by the Court. (ECF No. 39.)
 Case: 4:20-cv-00655-RLW Doc. #: 41 Filed: 06/10/20 Page: 2 of 5 PageID #: 803



       3.      On May 27, 2020, the Court entered an Order granting the Parties’ Joint Motion;

modifying the briefing and hearing schedule on Plaintiff’s forthcoming Motion for Preliminary

Injunction; and extending the TRO until June 26, 2020, unless otherwise mutually agreed to by

the parties or altered by the Court. (ECF No. 40.)

       4.      The Parties now jointly move to vacate and dissolve the TRO effective at 12:00

a.m. on June 15, 2020.

       5.      On May 29, 2020, the Acting Director of the St. Louis County Department of Public

Health (“DPH”) issued that certain “St. Louis County Department of Public Health 2019 Novel

Coronavirus (“COVID-19”) Amended Business and Individual Guidelines for Social Distancing

and Re-Opening” (See: https://stlcorona.com/dr-pages-messages/public-health-orders/director-of-

public-health-amended-business-and-individual-guidelines-for-social-distancing-and-re-

opening/) (Last checked June 9, 2020) (the “May 29 Order”).

       6.      Under Section III.9.g. of the May 29 Order, “Gyms and fitness centers may open

on June 15, 2020” subject to the provisions of the May 29 Order and “general and business-specific

operating standards, guidelines and/or protocols published by DPH.”

       7.      Because DPH is now permitting St. Louis County gyms to open on June 15, 2020,

including the gyms at issue in this case which are owned and operated by Defendant F Four, LLC,

the TRO and Plaintiff’s prayer for further injunctive relief will become moot at 12:00 a.m. on June

15, 2020.

       8.      In addition, the Parties request that the Court dismiss this action as moot upon

dissolving and vacating the TRO.




                                                2
 Case: 4:20-cv-00655-RLW Doc. #: 41 Filed: 06/10/20 Page: 3 of 5 PageID #: 804



       9.       Upon the Court’s entry of an order vacating and dissolving the TRO and dismissing

this case as moot, the plaintiffs in the related case styled F Four, LLC, et al. v. Page, et al., Case

No. 4:20-cv-00656 RLW, intend to voluntarily dismiss that case as well.

       WHEREFORE, Plaintiff St. Louis County, Missouri and Defendants House of Pain Gym

Services, LLC and F Four, LLC respectfully request that the Court grant their Motion; effective at

12:00 a.m. on June 15, 2020 dissolve and vacate the Temporary Restraining Order entered on May

22, 2020 and extended on May 27, 2020; and, upon dissolving and vacating the Temporary

Restraining Order, dismiss this case as moot, with each party to bear its own attorneys’ fees and

costs herein.

                                                      Respectfully submitted,


                                                      THE McDONOUGH LAW FIRM, LLC

                                                      /s/ W. Christopher McDonough
                                                      W. Christopher McDonough, #49648 (MO)
                                                      16650 Chesterfield Grove Road, Suite 125
                                                      Chesterfield, MO 63005
                                                      (636) 530-1815 – Telephone
                                                      (636) 530-1816 – Facsimile
                                                      E-mail: wcm@mcdlawfirm.net

                                                      Attorneys for Defendants House of Pain
                                                      Gym Services, LLC and F Four, LLC

                                                      and




                                                  3
 Case: 4:20-cv-00655-RLW Doc. #: 41 Filed: 06/10/20 Page: 4 of 5 PageID #: 805



                                                  LEWIS RICE LLC

                                           By:     /s/ Neal F. Perryman (with consent)
                                                  Neal F. Perryman, #43057 (MO)
                                                  Michael L. Jente, #62980 (MO)
                                                  600 Washington Avenue, Suite 2500
                                                  St. Louis, Missouri 63101
                                                  Telephone: (314) 444-7661
                                                  Facsimile: (314) 612-7661
                                                  nperryman@lewisrice.com
                                                  mjente@lewisrice.com

                                                  and

                                                  BETH ORWICK
                                                  COUNTY COUNSELOR

                                                  Steven J. Capizzi, #56209 (MO)
                                                  Emily B. Allison, #67304 (MO)
                                                  Associate County Counselor
                                                  41 S. Central Avenue, Ninth Floor
                                                  Clayton, MO 63105
                                                  (314) 615-7042 (tel); (314) 615-3732 (fax)
                                                  scapizzi@stlouisco.com
                                                  eallison@stlouisco.com

                                                  Attorneys for Plaintiff
                                                  St. Louis County, Missouri

                     VERIFICATION OF SIGNED ORIGINAL DOCUMENT

        Pursuant to Local Rule 11-2.11, W. Christopher McDonough, hereby attests to the

existence of a paper copy of this document bearing the original signature of W. Christopher

McDonough. The document was electronically filed on June 10, 2020. Counsel will retain the

paper copy bearing the original signatures during the pendency of the litigation including all

possible appeals.

                                           /s/ W. Christopher McDonough




                                              4
 Case: 4:20-cv-00655-RLW Doc. #: 41 Filed: 06/10/20 Page: 5 of 5 PageID #: 806



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing has filed with the Court for service on all

counsel of record via the Court’s ECF system on June 10, 2020.

                                           /s/ W. Christopher McDonough




                                              5
